

Exhibit 10.2
 
EXECUTION VERSION
 
Amendment No. 5 to Receivables Purchase Agreement
 
AMENDMENT AGREEMENT (this “Amendment”) dated as of October 3, 2008 among Lexmark
Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”),
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly known
as The Bank of Tokyo-Mitsubishi Ltd., New York Branch), as Program Agent, an
Investor Agent and a Bank, and Lexmark International, Inc. (“Lexmark”), as
Collection Agent and Originator.
 
Preliminary Statements.
 
(1) The Seller and the Originator are parties to that certain Purchase and
Contribution Agreement dated as of October 22, 2001, as amended, pursuant to
which, and subject to and upon the terms and conditions of which, the Seller has
acquired, and may continue to acquire, Receivables from the Originator, either
by purchase or by contribution to the capital of the Seller, as determined from
time to time by the Seller and the Originator.
 
(2) The Seller, CIESCO, LLC, Gotham, Citibank, N.A., BTM, Citicorp North
America, Inc. and Lexmark entered into an Amended and Restated Receivables
Purchase Agreement dated as of October 8, 2004 (as amended, restated, modified
or supplemented from time to time, the “Agreement”; capitalized terms not
otherwise defined herein shall have the meanings attributed to them in the
Agreement) pursuant to which, and subject to and upon the terms and conditions
of which, the Seller has sold and may in the future sell Receivable Interests to
the Investors and/or the Banks thereunder prior to the occurrence of the
Facility Termination Date or the Commitment Termination Date, as applicable.
 
(3) As of the date hereof, but prior to the execution and effectiveness hereof,
pursuant to that certain Resignation and Appointment Agreement, dated as of the
date hereof (the “Resignation Agreement”),  Citicorp North America, Inc.
resigned as the “Program Agent” under the Agreement and Citicorp North America,
Inc. and BTM, each in their capacities as Investor Agents, appointed BTM as the
successor “Program Agent”.
 
(4) By operation of the terms and provisions of the Agreement, as of the date
hereof, (i) the Facility Termination Date has occurred under the Agreement with
respect to CIESCO, LLC (in its capacity as an Investor) and the Commitment
Termination Date has occurred under the Agreement with respect to Citibank, N.A.
(in its capacity as a Bank), (ii) CIESCO, LLC ceased to be an Investor and
ceased to be a party under the Agreement and each of the other Transaction
Documents, (iii) Citibank, N.A. ceased to be a Bank and a Related Bank and
ceased to be a party under the Agreement and each of the other Transaction
Documents, (iv) Citicorp North America, Inc. ceased to be an Investor Agent and
ceased to be a party under the Agreement and each of the other Transaction
Documents, and (v) the Group relating to CIESCO, LLC ceased to be a “Group”
under the Agreement and each of the other Transaction Documents (except that, as
contemplated by the Agreement, the provisions of Sections 6.07, 10.01 and 11.04
of the Agreement remain in effect for the benefit of CIESCO, LLC, Citibank,
N.A., and Citicorp North America, Inc.)
 

 
 

--------------------------------------------------------------------------------

 

(5) Each of Gotham and BTM desire that  the Facility Termination Date under the
Agreement with respect to Gotham (in its capacity as an Investor), and the
Commitment Termination Date under the Agreement with respect to BTM (in its
capacity as a Bank), each be extended until October 2, 2009.
 
(6) The parties hereto desire to amend certain provisions of the Agreement as
set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendments to Definitions.  Upon the effectiveness of this Amendment,
Section 1.01 of the Agreement is hereby amended as follows:
 
1.1  The definition of “Alternate Base Rate” is hereby deleted and replaced as
follows:
 
                                           “Alternate Base Rate” means, on any
date, a fluctuating rate of interest per annum equal to the higher of:
 
                                            (a) the rate of interest most
recently announced by The Bank of Tokyo-Mitsubishi UFJ, Ltd. in New York, New
York as its Prime Rate; or
 
                                            (b) the Federal Funds Rate most
recently determined by BTM, plus 1.00%.
 
                                           The Alternate Base Rate is not
necessarily intended to be the lowest rate of interest determined by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. or BTM in connection with extensions of credit.
 
1.2  The definition of “Applicable Margin” is amended by deleting the reference
to “1.00%” in clause (2) thereof and inserting in lieu thereof “1.50%.”
 
1.3  The definition of “Asset Purchase Agreement” is amended by deleting the
words “Citibank and” in each of clauses (a) and (b) thereof.
 
1.4  Clause (iii) of the definition of “Assignee Rate” is amended by deleting
the phrase “CIESCO and Gotham” and replacing it with the phrase “the Investor in
its Group.”
 
1.5  The definition of “Assignment and Acceptance” is amended by (i) adding the
designation “(i)” after the word “means” in the first line thereof and
(ii) adding the following phrase at the end thereof:  “or (ii) a Group
Assignment.”
 
1.6  The definition of “Bank Commitment” is amended by (i) deleting the text of
clause (a) thereof and inserting in lieu thereof “[Intentionally Omitted]” and
(ii) deleting the phrase “Citibank or” in the parenthetical in clause
(c) thereof.
 
 
2

--------------------------------------------------------------------------------


1.7  The definition of “Banks” is amended by deleting the name “Citibank”
therein.
 
1.8  The definition of “Commitment Termination Date” is amended by replacing the
date appearing in clause (a) thereof with the date “October 2, 2009.”
 
1.9  The definition of “Eurodollar Rate” is amended by deleting the words
“principal office of Citibank” and inserting in lieu thereof the words
“principal office of The Bank of Tokyo-Mitsubishi UFJ, Ltd.”
 
1.10  The definition of “Facility Termination Date” is amended by replacing the
date in clause (a) thereof with the date “October 2, 2009.”
 
1.11  The definition of “Federal Funds Rate” is deleted and replaced as follows:
                                           
                                            “Federal Funds Rate” means, for any
period, a fluctuating interest rate per annum equal (for each day during such
period) to:
 
                                              (a)  the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is 
                                              not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
 
                                              (b)  if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by BTM from three federal funds brokers
of recognized
                                              standing selected by it.
 
1.12  The first sentence of the definition of “Investor Purchase Limit” is
deleted and replaced as follows:
 
                                            “Investor Purchase Limit” means
(a) with respect to the Group which contains Gotham and its Related Banks,
$100,000,000, as such amount may be reduced or increased pursuant to any Group
Assignment
                                             entered into by such Group and
(b) with respect to any Additional Group, the amount set forth in the Group
Assignment pursuant to which such Group became party to this Agreement, as such
amount may
                                             be reduced or increased pursuant to
any further Group Assignment entered into by such Group.
 
1.13  Clause (a) of the definition of “Investor Rate” is deleted and replaced as
follows:
 
             (a)  with respect to any Investor other than Gotham, the rate set
forth in the related Group Assignment as such Investor’s “Investor Rate”;
 

 
 
3

--------------------------------------------------------------------------------

 

1.14 The definition of “Percentage” is amended by deleting the text of clause
(a) thereof and inserting in lieu thereof “[Intentionally Omitted]”.
 
1.15 The definition of “Purchase Limit” is amended by deleting the reference to
“$200,000,000” and inserting in lieu thereof “$100,000,000”.
 
1.16 The definitions of “Eligible Assignee,” “Excluded Receivables,” “Group,”
“Investor,” “Investor Agent,” “Investor Agent’s Account” and “Related Bank” in
Section 1.01 are each deleted and replaced by the respective definitions set
forth below in the appropriate alphabetical order:
 
“Eligible Assignee” means, with respect to any Group, (i) the Investor Agent for
such Group or any of its Affiliates, (ii) any Person managed by such Investor
Agent or any of its Affiliates or (iii) any financial or other institution
acceptable to such Investor Agent.
 
“Excluded Receivables” means the indebtedness of (i) KeyTronicEMS Co., (ii) any
Obligor located outside of the fifty states of the United States and the
District of Columbia, but solely to the extent such indebtedness arises from
goods having a final destination or services rendered exclusively outside of the
fifty states of the United States and the District of Columbia, (iii) any
Obligor of the managed print services business of the Originator (formerly known
as Lexmark Solution Services) (but only with respect to such Obligor’s
indebtedness to the Lexmark Solution Services business) and (iv) any Obligor of
the managed print services business of the Originator in connection with Lexmark
Financial Services, LLC (but only with respect to such Obligor’s indebtedness to
the Originator in connection with the managed print services business), in each
case resulting from the provision or sale of merchandise, insurance or services
by the Originator under a Contract.
 
“Group” means (a) with respect to Gotham, its Investor Agent, its Related Banks
and Gotham, and (b) with respect to each other Investor, its Investor Agent, its
Related Banks and such Investor.
 
“Investor” means Gotham or an Eligible Investor that shall become a party to
this Agreement pursuant to Section 11.03 and all other owners by assignment or
otherwise of a Receivable Interest originally purchased by Gotham or such
Eligible Investor and, to the extent of the undivided interests so purchased,
shall include any participants.
 
“Investor Agent” means (a) with respect to Gotham and its Related Banks, BTM or
any successor investor agent designated by such parties, and (b) with respect to
any other Investor and its Related Banks, the Investor Agent named in the
related Group Assignment or any successor investor agent designated by such
parties.
 

 
 
4

--------------------------------------------------------------------------------

 

“Investor Agent’s Account” means (a) with respect to Gotham and its Related
Banks, the special account (account number 310035147) of their Investor Agent
maintained at the office of BTM at 1251 Avenue of the Americas, New York, New
York, or such other account as such Investor Agent shall designate in writing to
the Seller, the Collection Agent and the Program Agent, and (b) with respect to
any other Investor and its Related Banks, the special account of their Investor
Agent maintained at the office of their Investor Agent identified in the related
Group Assignment, or such other account as such Investor Agent shall designate
in writing to the Seller, the Collection Agent and the Program Agent.
 
“Related Bank” means (a) with respect to Gotham, BTM, each Bank which has
entered into an Assignment and Acceptance with BTM, and each assignee (directly
or indirectly) of any such Bank, which assignee has entered into an Assignment
and Acceptance, and (b) with respect to each other Investor, each Eligible
Related Bank identified in the Group Assignment pursuant to which such Investor
became a party to this Agreement, each Bank which has entered into an Assignment
and Acceptance with each such Eligible Related Bank, and each assignee (directly
or indirectly) of any such Bank, which assignee has entered into an Assignment
and Acceptance.
 
1.17 The following definitions are added to Section 1.01 in the appropriate
alphabetical order:
 
“Additional Group” means each Eligible Investor, its Eligible Related Banks and
its Investor Agent that becomes a party to this Agreement by entering into a
Group Assignment.
 
“Eligible Investor” means a receivables investment company which (i) in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables, (ii) has a short-term debt
rating of at least A1 from S&P and P1 from Moody’s, (iii) has an office in the
United States and (iv) is approved by the Seller, such approval not to be
unreasonably withheld or delayed.
 
“Eligible Related Bank” means a commercial bank which (i) has combined capital
and surplus of at least $250,000,000, (ii) has an office in the United States
and (iii) is approved by the Seller, such approval not to be unreasonably
withheld or delayed.
 
“Group Assignment” means an assignment and acceptance agreement entered into by
an Investor, its Related Banks, its Investor Agent, an Eligible Investor, its
Eligible Related Banks, its Investor Agent and the Program Agent, pursuant to
which such Eligible Investor, Eligible Related Banks and Investor Agent may
become parties to this Agreement, in form and substance satisfactory to the
parties thereto and the Seller.
 

 
 
5

--------------------------------------------------------------------------------

 

SECTION 2. Other Amendments.  In addition to the amendments set forth in
Section 1 hereof, upon the effectiveness of this Amendment, the Agreement is
hereby amended as follows:
 
2.1 The reference to “the Program Agent” in clause (2) of the preliminary
statements of the Agreement is deleted and replaced with a reference to “CNAI”.
 
2.2 Section 2.01(a) of the Agreement is amended by (i) replacing the phrase
“each of CIESCO and Gotham” in the second line thereof with the phrase “each
Investor” and (ii) replacing the phrase “CIESCO or Gotham” in the third line
thereof with “such Investor”.
 
2.3 Section 2.02(d) of the Agreement is amended by replacing the phrase “neither
CIESCO nor Gotham” in the first line thereof with the phrase “no Investor”.
 
2.4 Section 2.07 of the Agreement is amended by replacing the name “CIESCO” in
the last line thereof with the phrase “an Investor”.
 
2.5 Section 2.08(a) of the Agreement  is amended by deleting the name “CNAI,” in
the first line thereof.
 
2.6 Section 8.03 of the Agreement is deleted and replaced as follows:
 
      SECTION 8.03.  BTM and Affiliates.  BTM and any of its Affiliates may
generally engage in any kind of business with the Seller, the Collection Agent
or any Obligor, any of their respective Affiliates and any
      Person who may do business with or own securities of the Seller, the
Collection Agent or any Obligor or any of their respective Affiliates, all as if
BTM were not the Program Agent and without any duty to
      account therefor to the Investor Agents, the Investors or the Banks.
 
2.7 The following new subsection (e) is inserted at the end of Section 11.03:
 
      (e)     An Investor, each of its Related Banks and the Investor Agent for
such Group may concurrently assign all or a portion of their respective rights
and obligations hereunder (including such Investor’s
      Investor Purchase Limit, each such Related Bank’s Bank Commitment and any
Receivable Interest owned by them) to an Eligible Investor, one or more Eligible
Related Banks and their designated Investor
      Agent,  respectively, thereby adding an Additional Group to this
Agreement; provided, however, that:
 
 
                                                (i)  the parties to each such
assignment shall execute and deliver to the Program Agent, for its acceptance
and recording in the Register, a Group Assignment, together with a processing
and recordation
                                       fee of $2,500;
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
(ii)  the amount of the Investor Purchase Limit being assigned pursuant to each
such assignment, which shall be equal to the aggregate Bank Commitments being
assigned pursuant to such Group Assignment, shall in no event be less than 20%
of the Purchase Limit; and
 
 
(iii)  the purchase price for such assignment shall be equal to the Capital of
the portion of the Receivable Interests assigned plus accrued and unpaid Yield
and Fees thereon and shall be paid in immediately available funds on the
effective date specified in such Group Assignment to the Investor Agent for the
assignor Investor and its Related Banks.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Group Assignment, (x) the Eligible Investor,
Eligible Related Banks and Investor Agent named therein shall be parties to this
Agreement and, to the extent that rights and obligations hereunder have been
assigned to them pursuant to such Group Assignment, have the rights and
obligations of an Investor, a Bank or an Investor Agent hereunder, as
applicable, and (y) the assignor Investor, Related Banks and Investor Agent
shall, to the extent that rights and obligations hereunder have been assigned by
them pursuant to such Group Assignment, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of a Group
Assignment covering all or the remaining portion of the rights and obligations
of the members of a Group under this Agreement, such members of the assigning
Group shall cease to be parties hereto).
 
2.8 Section 11.04(c) of the Agreement is deleted and replaced as follows:
    
     (c)           The Seller also shall pay on demand all other costs, expenses
and taxes (excluding the cost of auditing an Investor’s books by certified
public accountants, the cost of rating an Investor’s commercial
     paper by independent financial rating agencies and income taxes) incurred
by an Investor or any partner or stockholder of an Investor (“Other Costs”),
including the taxes (excluding income taxes) resulting from
     an Investor’s operations, and the reasonable fees and out-of-pocket
expenses of counsel for any director, officer or member of an Investor with
respect to advising as to rights and remedies under this Agreement,
     the enforcement of this Agreement or advising as to matters relating to an
Investor’s operations; provided that the Seller and any other Persons who from
time to time sell receivables or interests therein to an
     Investor (“Other Sellers”) each shall be liable for such Other Costs
ratably in accordance with the usage under their respective facilities; and
provided further that if such Other Costs are attributable to the Seller
     and not attributable to any Other Seller, the Seller shall be solely liable
for such Other Costs.
 
2.9  Each of the references to “Percentage Interest” set forth on the signature
pages of the Agreement is amended by (i) with respect to the Percentage Interest
for Citibank, N.A.,
 

 
 
7

--------------------------------------------------------------------------------

 

reducing the Percentage Interest to 0% and (ii) with respect to the Percentage
Interest for The Bank of Tokyo-Mitsubishi UFJ, Ltd., increasing the Percentage
Interest to 100%.
 
SECTION 3. Effectiveness.  This Amendment shall become effective  at such time
that (i) executed counterparts of this Amendment have been delivered by each
party hereto to each other party hereto, (ii) the Program Agent shall have
received duly executed copies of an amendment to the Originator Purchase
Agreement in form and substance satisfactory to the Program Agent and dated as
of the date hereof, (iii) the Program Agent shall have received duly executed
copies of an amendment to the Fee Agreement in form and substance satisfactory
to the Program Agent and dated as of the date hereof (the “Fee Agreement
Amendment”),  (iv) the Program Agent shall have received payment of the Upfront
Fee (as defined in the Fee Agreement Amendment), and (v) the Resignation
Agreement shall have become effective.
 
SECTION 4. Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section  4.01 of the Agreement
(after giving effect to this Amendment); provided, that for purposes of the
foregoing, Section 4.01(e) of the Agreement is amended by replacing the dates
“December 31, 2003” in the second line thereof and “September 30, 2005” in the
seventh line and the penultimate line thereof, in each case with the date
“December 31, 2007.”  The Collection Agent makes each of the representations and
warranties contained in Section 4.02 of the Agreement (after giving effect to
this Amendment); provided, that for purposes of the foregoing, Section 4.02(e)
of the Agreement is amended by  replacing the dates “December 31, 2003” in the
second line thereof and “September 30, 2005” in the seventh line and the
penultimate line thereof, in each case with the date “December 31, 2007.”
 
SECTION 5. Confirmation of Agreement.  Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated.  Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.
 
SECTION 6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 7. Execution in Counterparts.  This Amendment  may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (.pdf)  shall be effective as
delivery of a manually executed counterpart of this Amendment.
 

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 
LEXMARK RECEIVABLES CORPORATION
 
 
By: /s/ Bruce J. Frost                                                   
 
Title: Assistant Treasurer

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as Program Agent
 By: /s/ Aditya Reddy                                               
 

 
Title: Aditya Reddy

 
VP and Manager

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH
as an Investor Agent and a Bank
By: /s/ Kenneth Egusa                                                 
 

 
Title: Kenneth K. Egusa

 
Authorized Signatory

 
 
GOTHAM FUNDING CORPORATION
By: /s/ Louise E. Colby                                                
 

 
Title: Louise E. Colby

 
Vice President

 
LEXMARK INTERNATIONAL, INC.
 
By: /s/ Richard A. Pelini                                               
 

                                                                                                                                                                         
Title: VP & Treasurer
 
 

 



 
 

--------------------------------------------------------------------------------

 
